Citation Nr: 1421051	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-27 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and dysthymic disorder.

2. Entitlement to service connection for sleep apnea, previously claimed as breathing and respiratory problems and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2014, a videoconference hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

Originally, the Veteran's claim was for entitlement to service connection for PTSD.  The Board has recharacterized the claim in order to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

In addition, the Veteran's claim was originally characterized as two, separate claims for service connection for breathing and respiratory problems and service connection for dizziness.  However, at his hearing before the Board in January 2014 he stated that he felt that his breathing and respiratory problems and dizziness were all one disability that had been diagnosed as sleep apnea.  He requested that his claim be recharacterized as a single claim for service connection for sleep apnea.  Thus, the claim has been recharacterized as reflected on the title page.



FINDINGS OF FACT

1. The Veteran does not have a verified stressor in furtherance of a clinical diagnosis of PTSD.  There is also no indication that any other acquired psychiatric disorder is etiologically related to service.

2. Sleep apnea is not etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and dysthymic disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).

2.  The criteria are not met to establish service connection for sleep apnea.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in March 2011 letters prior to the initial adjudication of his claims, which included information on establishing his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  Attempts were made to obtain his Social Security Administration (SSA) records, as well, but the records have been destroyed.  Therefore, no further development is required to obtain these records.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claims.  However, a VA examination is not required in this case because the information and evidence of record does not indicate that the Veteran's currently diagnosed psychiatric disabilities or his sleep apnea may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  As explained in more detail below, the Veteran has not indicated that he was treated for any psychiatric symptoms or sleep symptoms during service.  In addition, the service treatment records are negative for any complaints or findings related to a psychiatric disorder or sleep apnea, and the first evidence of diagnoses of such came many years after service.  Furthermore, the Veteran's alleged PTSD stressor, which is also the basis for his sleep apnea claim, has not been verified by independent evidence.  Thus, remand for a VA examination and opinion is not required.  Therefore, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. Legal Criteria

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain conditions, including psychoses, will be presumed to have been incurred in service if manifested to a compensable degree, generally meaning to at least 10-percent disabling, within one year after discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In this case, the evidence does not show any psychoses diagnosis in service or in the year following discharge, thus the presumptive service connection is not applicable.

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

III. Acquired Psychiatric Disorder

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and dysthymic disorder.  For the following reasons, the Board finds that service connection is not warranted.

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  Generally, there must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The Veteran contends his PTSD was caused by a traumatic event during service.  Specifically, in his January 2011 stressor statement, statements from March 2011 and September 2012, and his hearing testimony, the Veteran reported that he and two other seamen were mucking out a fuel tank when the other two men had trouble breathing and passed out.  The Veteran stated he helped pull the men out of the tank, but that he felt "giddy headed," as though he were in a "drunken state," and he could not breathe.  He reported being fearful ever since, with difficulty sleeping and nightmares.  In separate statements from January 2011, the Veteran's wife and daughter also reported he had nightmares and depression.

In January 2011, the Veteran filed a claim of entitlement to service connection for PTSD.  The RO sent him a letter in March 2011 requesting specific details about his alleged stressor, and the Veteran stated he had no other information or evidence to support his claim.  Thus, in a December 2011 Memorandum, the RO made a formal finding of a lack of information required to corroborate the stressor.  The RO determined that the information required to corroborate the stressful event described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of National Archives and Records Administration (NARA) records.

In this case, the Veteran does not claim and there is no evidence otherwise showing that he engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (providing that in order to establish that a Veteran "engaged in combat with the enemy," it must be shown that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  He has also not identified a stressor related to combat service or to fear of hostile military or terrorist activity.  Accordingly, none of the previously explained exceptions under section 3.304(f) apply.  Therefore, the Veteran's statements alone are not sufficient to establish an in-service stressor and must be corroborated by credible supporting evidence from another independent source.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); accord Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Cohen, 10 Vet. App. at 146-47.

Here, the Veteran's claimed PTSD stressor has not been verified and the RO determined that the information required to corroborate the stressful event(s) described by the Veteran was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of NARA records.  Thus, the Board recognizes that a social worker diagnosed the Veteran with PTSD in August 2003 based on the described stressor; however, to the extent the Veteran's PTSD was linked to his alleged stressor, service connection for PTSD cannot be established on the basis of the incident, as it has not been corroborated by supporting evidence.  See 38 C.F.R. § 3.304(f).  Accordingly, because an in-service stressor has not been corroborated with supporting evidence, and because the evidence fails to show a valid diagnosis of PTSD based upon a verifiable stressor, service connection for PTSD is not established.  See 38 C.F.R. § 3.304(f).

With respect to the Veteran's other psychiatric disorders, currently diagnosed as depressive disorder and dysthymic disorder, the Veteran's service treatment records (STRs) are negative for any complaints or findings of a psychiatric disability, to include a depressive disorder or dysthymic disorder.  He was clinically evaluated as "normal" for psychiatric purposes on his April 1970 separation examination.

The first evidence of record of a diagnosis of a psychiatric disability was in August 2003, so more than 33 years after service.  VAMC outpatient treatment records show that at that time, he was provisionally diagnosed with a depressive disorder.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

Although the Veteran was diagnosed with a depressive disorder, it was not linked to his period of active service, except to the unverified stressor described above.  It was also linked to family issues and related stress.  And as described in detail above, the Board notes that an opinion linking the depressive disorder and dysthymic disorder to the alleged in-service stressor lacks credibility and is without probative value because the alleged stressor has not been verified.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

The only evidence of record supporting the Veteran's claim is his own opinion that he currently has an acquired psychiatric disorder that is related to his period of active service.  However, the etiology of a mental disorder in any specific case is a complex medical question that requires medical knowledge/training.  See Jandreau, supra.  As a layperson, the Veteran lacks the training/experience to offer a probative opinion in the matter.  Thus, the Veteran's lay opinion that he has a psychiatric disability that is related to his period of active service is not competent evidence and cannot be considered as evidence favorable to the claim.

In light of the above, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, to include PTSD, depressive disorder, and dysthymic disorder.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Sleep Apnea

The Veteran contends he has sleep apnea due to the same alleged in-service stressor described above - exposure to fumes from cleaning out a fuel tank.

A review of his STRs is silent for any complaints or treatment for sleep apnea or other sleep problems.  His April 1970 separation examination also does not mention sleep problems.  A review of his post-service VA treatment records shows that in July 2002, the Veteran reported that he was diagnosed with sleep apnea while in the hospital for back surgery.  His VA records support this diagnosis, although a sleep study is not of record.

However, there is no evidence of record linking the Veteran's sleep apnea to his period of active service.  The only evidence supporting the Veteran's claim is his own opinion that the sleep apnea is related to the unverified incident of fume exposure in service.  And as explained above, the etiology of disability is a medical question that requires medical knowledge/training, so the Veteran is not competent to make such a determination.  See Jandreau, supra.  Thus, the Veteran's lay opinion that he has sleep apnea that is related to his period of active service is not competent evidence and cannot be considered as evidence favorable to the claim.

Therefore, the preponderance of the evidence is also against the claim for service connection for sleep apnea.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and dysthymic disorder, is denied.

Entitlement to service connection for sleep apnea is also denied.


___________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


